IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10270
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE ADDISON,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-150-1-A
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent George

Addison has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Addison

has filed a response to counsel’s motion in which he argues that

the district court erred by failing to reduce his offense level

by three points for acceptance of responsibility and by adjusting

his offense level upwards pursuant to U.S.S.G. § 2K2.1(b)(4).

Our independent review of counsel’s brief, the record, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10270
                                 -2-

Addison’s response discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

     ANDERS MOTION GRANTED; APPEAL DISMISSED.